     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 1 of 17 Page ID
                   REDACTED VERSION OF #:14053
                                       DOCUMENT FILED UNDER SEAL
                PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1    Thomas M. Biesty (NY Bar No. 4172896)
     (202) 326-3043 / tbiesty@ftc.gov
2
     Rhonda Perkins (VA Bar No. 75300)
3    (202) 326-3222 / rperkins@ftc.gov
     Andrew Hudson (DC Bar No. 469817)
4
     (202) 326-2213 / ahudson@ftc.gov
5    600 Pennsylvania Ave., NW, CC-8528
     Washington, DC 20580
6
7    Local Counsel
     John Jacobs (CA Bar No. 134154)
8
     (310) 824-4300 / jjacobs@ftc.gov
9    Federal Trade Commission
     10990 Wilshire Blvd., Suite 400
10
     Los Angeles, CA 90024
11   (310) 824-4380 (fax)
12
     Attorneys for Plaintiff
13   Federal Trade Commission
14
15                    UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
16
17   Federal Trade Commission,
                                              No. 8:20-CV-00287 JVS (KESx)
18
                Plaintiff,
19                                            Opposition to Ex Parte Application
          vs.                                 for Living Expenses
20
21   OTA Franchise Corporation, et al.,
22
                Defendants.
23
24
25
26
27
28

                                          i
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 2 of 17 Page ID
                   REDACTED VERSION OF #:14054
                                       DOCUMENT FILED UNDER SEAL
                      PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1                                             TABLE OF CONTENTS
2
3     Procedural History ...................................................................................................1
4
      Argument .................................................................................................................3
5
             I.     Legal Standard .........................................................................................3
6
7            II.    Shachar Fails to Meet His Burden to Justify Release of Funds...............4

8                   A. The FTC Is Likely to Prevail ...........................................................4
9                   B.     Consumer Injury Far Outstrips the Funds Available for Redress ....5
10
                    C.     Shachar’s Request Is Not Reasonable ..............................................5
11
                    D. Shachar Makes No Attempt to Show He Lacks Alternative
12
                           Means to Meet His Expenses .........................................................10
13
14           III. Shachar’s Other Arguments Lack Merit ................................................ 11
15                  A. The Shachars Do Not Risk Foreclosure ......................................... 11
16                  B.     There Is No Tracing Requirement .................................................. 11
17
             IV. Any Release Should Be Limited, and Restricted to Foreign Assets......12
18
19    Conclusion .............................................................................................................13

20
21
22
23
24
25
26
27
28

                                                                 ii
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 3 of 17 Page ID
                   REDACTED VERSION OF #:14055
                                       DOCUMENT FILED UNDER SEAL
                       PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1                                          TABLE OF AUTHORITIES
2    Statutes and Rules
3    15 U.S.C. § 45(a) ............................................................................................ 2
4    Local Rule 11-3.10 ....................................................................................... 7-8
5
6    Cases
7    CFTC v. Noble Metals, Int’l, Inc., 67 F.3d 766 (9th Cir. 1995) .................. 3, 5
8    FSLIC v. Ferm, 909 F.2d 372 (9th Cir. 1990) ................................................. 3
9    FTC v. AMG Servs., Inc., No. 2:12-CV-00536, 2016 WL 1275612
10            (D. Nev. Mar. 31, 2016) ........................................................................ 5
11   FTC v. Bronson Partners, LLC, 654 F.3d 359 (2d Cir. 2011)....................... 12
12   FTC v. Commerce Planet, 815 F.3d 592 (9th Cir. 2016) ................................ 5
13   FTC v. Equifin Int’l, Inc., No. 97-CV-4526, 1997 U.S. Dist. LEXIS 10288
14            (C.D. Cal. July 31, 1997) ...................................................................... 5
15   FTC v. H.N. Singer, Inc., 668 F.2d 1107 (9th Cir. 1982) ................................ 3
16   FTC v. J.K. Publ’ns, Inc., No. CV 99-00044, 2009 WL 997421
17            (C.D. Cal. Apr. 13, 2009) .................................................................... 12
18   FTC v. Johnson, No. 2:10-CV-02203, 2015 WL 9243920
19            (D. Nev. Dec. 17, 2015) ........................................................................ 3
20   Hawai’i v. Trump, 871 F.3d 646 (9th Cir. 2017) ............................................. 3
21   Kemp v. Peterson, 940 F.2d 110 (4th Cir. 1991) ........................................... 12
22   SEC v. Banner Fund Int’l, 211 F.3d 602 (D.C.Cir.2000) .............................. 12
23   SEC v. Bivona, No. 16-CV-1386-EMC, 2016 WL 2996903
24            (N.D. Cal. May 25, 2016) ..................................................................... 3
25   SEC v. Current Fin. Servs., 62 F. Supp. 2d. 66 (D.D.C. 1999) ..................... 12
26   SEC v. ETS Payphones, Inc., 408 F. 3d 727 (11th Cir. 2005) ....................... 12
27   SEC v. Grossman, 887 F.Supp. 649 (S.D.N.Y. 1995) ................................... 12
28   Sharp v. Weston, 233 F.3d 1166 (9th Cir. 2000).............................................. 3

                                                                iii
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 4 of 17 Page ID
                   REDACTED VERSION OF #:14056
                                       DOCUMENT FILED UNDER SEAL
                  PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1          Defendants have operated a deceptive scheme that uses false and
2    unsubstantiated earnings and related claims to lure tens of thousands of consumers
3    into paying hundreds, thousands, or tens of thousands of dollars for Defendants’
4    investment training offerings (“OTA Training”), with serious consequences for
5    consumers.1 Over the last four years, Defendants took approximately $362 million
6    from consumers,2 a sizeable part of which—about $35 million just in the last two
7    years—went to Eyal Shachar.3 Indeed, Shachar’s sizeable draw off the company’s
8    income has left it with debts exceeding its assets.4
9          This Court ordered Shachar to preserve his assets so as to preserve the
10   possibility of redress to injured consumers. Dkt. 46; 130. In doing so, the Court
11   exempted $25,000, allowing Shachar to spend or invest that amount as he saw fit.
12   Less than two months later, Shachar now claims that sum is exhausted, and asks
13   permission to spend down the limited pool of funds available for potential redress
14   to fund nearly          per month in “necessary” living expenses for himself and
15   over a dozen other people. This request is not supported by evidence showing that
16   such a release is needed, and the request is facially unreasonable on multiple
17   dimensions. The equities weigh firmly against the requested relief. Thus, the Court
18   should deny or sharply limit any release of funds.
19                              PROCEDURAL HISTORY
20         The FTC has submitted overwhelming evidence that Defendants, operating
21   under the name Online Trading Academy (“OTA”), have operated a deceptive
22   scheme purporting to show consumers how to trade successfully in the financial
23
      1
24       See e.g., EX 3 (consumer with limited ability to work due to medical conditions
     states “I cannot afford to pay for this, and I do not know what I am going to do.”).
25     2
         For years 2016-2019, defendant OTA Franchise Corporation has generated
26   nearly $362 million in revenues, net of refunds. See EX 88 (Dkt. 109), 57 (revenue
     figures totaling approximately $362 million), 84 (revenue figures are net of
27   refunds).
       3
         EX 88, 53 & 89.
28     4
         EX 61 (Corporate Defendants’ liabilities exceed their assets).
                                                 1
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 5 of 17 Page ID
                   REDACTED VERSION OF #:14057
                                       DOCUMENT FILED UNDER SEAL
                  PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1    markets. The evidence shows that Defendants have no support for the earnings and
2    related claims they use to sell their “training,” the claims are false, and Defendants
3    have taken at least $362 million from consumers just over the last four years.
4          On February 25, 2020, the Court entered a Temporary Restraining Order
5    (“TRO”) (Dkt. 46) against Defendants, finding “good cause to believe that
6    Defendants have engaged in and are likely to engage in acts or practices that
7    violate Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), … and that Plaintiff is
8    therefore likely to prevail on the merits of this action.” Id. at 2.
9          In the TRO, the Court further found “good cause to believe that immediate
10   and irreparable damage to the Court’s ability to grant effective final relief for
11   consumers—including monetary restitution, rescission, disgorgement, or refunds—
12   will occur from the sale, transfer, destruction, or other disposition or concealment
13   by Defendants of their assets or records, unless Defendants are immediately
14   restrained and enjoined by order of this Court.” Id. at 3. The Court instituted a
15   freeze and preservation of Defendants’ assets to maintain its ability to provide
16   redress to injured consumers. Id. at 3, 10-11.
17         After further briefing and oral argument at the March 12, show-cause
18   hearing, the Court entered a preliminary injunction (“PI”) on April 2. Dkt. 130. The
19   PI continues the asset freeze and preservation provisions of the TRO, with limited
20   exceptions for the Corporate Defendants.
21         A week later, Shachar seeks ex parte relief authorizing him to pay
22   per month in “necessary” living expenses for himself, his spouse, their adult son,
23   three elderly parents, and eight other unidentified persons
24            . Shachar fails to meet his burden to show that such a release would be
25   appropriate. The Court should deny or sharply limit any release.
26
27
28

                                                 2
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 6 of 17 Page ID
                   REDACTED VERSION OF #:14058
                                       DOCUMENT FILED UNDER SEAL
                  PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1                                        ARGUMENT
2    I.    Legal Standard
3          “A party seeking modification . . . of an injunction bears the burden of
4    establishing that a significant change in facts or law warrants revision . . . of the
5    injunction.” Hawai’i v. Trump, 871 F.3d 646, 654 (9th Cir. 2017) (quoting Sharp v.
6    Weston, 233 F.3d 1166, 1170 (9th Cir. 2000)). Where a defendant has not
7    demonstrated a need for access to frozen funds, courts in the Ninth Circuit have
8    denied their requests for living expenses. See, e.g., SEC v. Bivona, No. 16-CV-
9    01386-EMC, 2016 WL 2996903, at *3-4 (N.D. Cal. May 25, 2016) (denying
10   motion to modify PI to unfreeze assets for living expenses where defendant did not
11   demonstrate need).
12         Courts in the Ninth Circuit and elsewhere have “recognized the importance
13   of preserving the integrity of disputed assets to ensure that such assets are not
14   squandered by one party to the potential detriment of another.” FSLIC v. Ferm, 909
15   F.2d 372, 374 (9th Cir. 1990). District courts in the Ninth Circuit have considered
16   the following factors, individually and in various combinations, in determining
17   whether to release frozen funds to pay living expenses: (1) the likelihood that
18   plaintiff will prevail on the merits; (2) the availability of assets for consumer
19   redress; (3) the reasonableness of defendant’s request; and (4) a defendant’s access
20   to alternative assets. See FTC v. Johnson, No. 2:10-CV-02203, 2015 WL 9243920,
21   at *2 (D. Nev. Dec. 17, 2015) (applying all factors); CFTC v. Noble Metals, Int’l,
22   Inc., 67 F.3d 766, 775 (9th Cir. 1995) (availability of assets for consumer redress);
23   Ferm, 909 F.2d at 374 (likelihood of plaintiff’s success on the merits and
24   reasonableness of request).
25         Any release of funds must be limited to expenses that are both reasonable
26   and necessary. Noble Metals, 67 F.3d 775, n.8; FTC v. H.N. Singer, Inc., 668 F.2d
27   1107, 1111-12 (9th Cir. 1982).
28

                                                3
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 7 of 17 Page ID
                   REDACTED VERSION OF #:14059
                                       DOCUMENT FILED UNDER SEAL
                  PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1    II.   Shachar Fails to Meet His Burden to Justify Release of Funds
2          As shown below, all of the four factors commonly considered in ruling on
3    requests to release frozen funds for living expenses weigh firmly against release of
4    funds. Consequently, Defendant Shachar’s request should be denied.
5          A.     The FTC Is Likely to Prevail
6          This Court has determined that the FTC is likely to prevail on the merits—a
7    determination grounded firmly in the evidence. Dkt. 130, p. 2-4. Shachar does not
8    argue otherwise.
9          The very fact of the application is further evidence that Defendants’
10   “strategy” does not work as they claim. If it did, Shachar could have taken the
11   $25,000 the Court exempted from preservation and used it, or some portion of it, to
12   generate significant additional income.5 This is all the more true in the current
13   economic circumstances, as Defendants claim that the biggest trading profits are
14   made by shorting the market as it is falling.6 The past two months have provided
15   ample opportunity for such trades.7 Were Defendants’ earnings claims true, one
16   would have expected Shachar to employ the “strategy,” leaving little need for
17   additional funding by now.
18
19
20    5
         Defendants imply their “strategy” can yield high profits from small investments,
21   in short periods of time. See Dkt. 32 (citing examples, including: a “plan” yielding
     $300/day from $5,000 of capital (EX 13, 5472); earn “100 grand a year” with only
22   $5,000 to invest (EX 13, 4467-4471); earn “a 19 percent return in two weeks” (EX
23   13, 4826); and turn $3,000 into supporting a family in a year (EX 13, 2833-2841)).
       6
         See e.g., EX 13, 1373 (“we can make a lot of money on the way down … [y]ou
24   make a lot of money really fast on the way down … [o]n the way down, you
     become wealthy”), 2290 (markets move faster going down, which “creates great
25   ROR for me as a trader”), 2432 (“greater rate of return” when market goes down),
26   3452 (“you make [the] most money” when markets go down).
       7
         See, e.g., New York Times, Grim Economic Outlook Grips Markets as Stocks
27   Plummet, March 16, 2020 (S&P 500 suffered “worst daily decline since October
28   1987”), available at https://www.nytimes.com/2020/03/16/business/stock-market-
     drops-recap.html (last visited April 13, 2020).
                                                4
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 8 of 17 Page ID
                   REDACTED VERSION OF #:14060
                                       DOCUMENT FILED UNDER SEAL
                   PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1          B.      Consumer Injury Far Outstrips the Funds Available for Redress
2          When, as here, frozen assets amount to substantially less than the potential
3    monetary liability, assets should remain frozen to preserve them for potential
4    consumer redress.8 Consumer harm is typically measured by the amount
5    consumers paid Defendants minus refunds and chargebacks.9 Based on
6    Defendants’ records, the FTC estimates consumer harm of close to $362 million.10
7    The Corporate Defendants claim to have had less than $2 million in cash available
8    at the time of the TRO,11 and the Individual Defendants claim to have less than $35
9    million, the majority of which is in non-liquid assets (Dkt. 101-1). Together, this is
10   approximately 10% of the estimated consumer harm. And the pool of preserved
11   assets will be further reduced by liquidation costs, and business expenses
12   authorized under the PI.12
13         C.      Shachar’s Request Is Not Reasonable
14         Shachar seeks permission to spend             per month, indefinitely, for a
15   host of expenses for himself, his spouse, their adult son
16              three elderly parents               and eight other people
17                           as well as                               . His request is not
18   reasonable, and is almost entirely unsupported by evidence.
19    8
         CFTC v. Noble Metals, Int’l, Inc., 67 F.3d 766, 775 (9th Cir. 1995) (where
20   frozen assets “fell far short” of consumer injury, court had “reason enough” to deny
     application). See also FTC v. Equifin Int’l, Inc., No. 97-CV-4526, 1997 U.S. Dist.
21   LEXIS 10288, *48-50 (C.D. Cal. July 31, 1997); FTC v. AMG Servs., Inc., No.
22   2:12-CV-00536, 2016 WL 1275612, at *5–6 (D. Nev. Mar. 31, 2016).
       9
         See FTC v. Commerce Planet, 815 F.3d 592, 603 (9th Cir. 2016).
23     10
          See supra footnote 2.
24     11
          EX 88, 66-67 (Defendants’ CFO’s testimony on cash holdings). The Corporate
     Defendants have less than $40 million in total assets, and this figure is exceeded by
25
     their total liabilities. EX 61.
26     12
          The Corporate Defendants have already begun spending frozen assets to pay
     employees for work done in February 2020. Declaration of Thomas Biesty, filed
27   herewith. The FTC does not believe such payments for back-pay are authorized by
28   the PI, and is considering whether it is necessary or appropriate to seek relief from
     the Court.
                                                5
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 9 of 17 Page ID
                   REDACTED VERSION OF #:14061
                                       DOCUMENT FILED UNDER SEAL
                  PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1          As an initial matter, there is no basis for using consumers’ money to pay the
2    expenses of working-age adults whose assets and income-generating abilities are
3    not affected by this Court’s orders.13 Such a request is patently unreasonable.
4          Shachar’s request is further unreasonable because he seeks to fund
5    excessive, unnecessary payments, including for luxuries such as a
6    automobile, upkeep on the extensive                          , and a
7    The flagrantly unjustified nature of such requests warrants denial. And, as shown
8    below, the evidence Shachar offers to support the claimed expenses is inadequate.
9                 1.     Orit Shachar’s
10         Shachar seeks                                    for his wife Orit. While the
11   FTC would not oppose a limited release to pay for urgent, necessary
12                                        there is no showing that that is what this is.
13   Shachar offers only
14                                                         at that time. There is no
15   evidence that
16                                                      . Nor is there evidence that the
17
18
19              . In short, the evidence offered is greatly lacking.
20                2.     Care for Elderly Parents
21         Shachar seeks            per month to pay for “care” for “three elderly
22   parents” of Shachar and his spouse. Dkt. 138-2, p.3. This amount comprises
23   per month for “nursing home,”           per month for food and                    and
24          per month for a                    Dkt. 138-2, p.28. In support, Shachar
25   offers only a letter from                      and documents in Hebrew (with no
26
      13
         Shachar claims that eight of these people have essentially lived off of
27   Shachar’s charity for years. Perhaps that is so. But Shachar’s charitable giving is
28   not a necessary expense. These unidentified people have no right to live lives of
     leisure off money Shachar defrauded from consumers.
                                               6
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 10 of 17 Page ID
                   REDACTED VERSION OF #:14062
                                       DOCUMENT FILED UNDER SEAL
                     PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1    English translation) that Shachar claims are
              14
2                  FTC staff have consulted with an FTC staff member fluent in Hebrew
3    regarding the documents. Based on that consultation, it is FTC staff’s
4    understanding that the
5                                             . And, further, that they reflect charges for
6    non-necessary items such as                                           , as well as larger
7    charges for                          It is not clear whether the
8                                                                                        If
9    they do, release of additional funds to pay for those expenses is not necessary.
10   Shachar provides no documentation to support the claimed               per month in
11   food and                 In sum, Shachar fails to meet his burden to show that
12   expenses in the full amounts sought are necessary.
13          Orit Shachar alludes to a                                     if the funds
14   cannot be made available, but does not explain why, or what that would entail.
15   While the FTC might not oppose a limited release for actually necessary expenses
16   that exceed the assets and income of the Shachars’ parents, there is no evidence
17   that that is what this is.
18                   3.    Living Expenses for Shachar’s Adult Son
19          Shachar requests a total of          per month to support his adult son. This
20   consists of
21                                           .15 But Shachar admits the           expenses
22   are unnecessary, offers no evidentiary support for any of the expenses, and double-
23   counts the cost of           .
24
25    14
         The Local Rules provide that documents “must be presented in English” or
26   with a concurrent English translation, absent a Court order finding good cause.
     L.R. 11-3.10. Defendants’ failure to provide an English translation of the
27   documents is more than enough reason not to rely on them.
      15
28       Dkt. 138-2, p.4. Orit Shachar states they spend        per month
                                              her son. Id.
                                               7
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 11 of 17 Page ID
                   REDACTED VERSION OF #:14063
                                       DOCUMENT FILED UNDER SEAL
                      PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1               First, Shachar admits t h a t - costs are unnecessary. Specifically, Orit
2    Shachar states her son is                                                 Dkt. 132-2,
3
4
                                            16
5                                                Shachar does not acknowledge, let alone
6
7                                           It is Shachar's burden to show that the expenses
8    he seeks payment for are necessary. He fails to do so here.
9               Second, the cost of the-is unreasonable and unsupported. Orit Shachar
10
11
12
13
14
15   is no evidence otherwise. Nor is there evidence to support the amount of the
16   claimed expense, only various assertions by his mother that the cost of the -
17   - i s either- o r - per month. 17 It also appears that Shachar has
18   double-counted this amount, as it makes up part of the-See Dkt. 138-2,
19   p.28 (listing expenses for the Shachars' son, which include-for-
20                                " and total _ _
21              And Shachar does not argue that his son's - or any other reason,
22   requires Shachar to p a y - (or, perhaps as corrected, -              per month in
23
24   -          Nor is adequate evidence provided for the claimed expenses-only
25   untranslated documents in Hebrew. See L.R. 11-3.10 (requiring English
26
27
28       17
              Dkt. 138-2, p.4 _      , p.28 - ·
                                                    8
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 12 of 17 Page ID
                   REDACTED VERSION OF #:14064
                                       DOCUMENT FILED UNDER SEAL
                   PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1    translations of foreign-language documents). And even were some need shown,
2    and the expenses supported by evidence, Shachar seeks funding to cover the cost
3    of
4            —there can be no showing of a “need” for such luxury. (Again, FTC staff’s
5    understanding is based on consultation with a staff member fluent in Hebrew.) To
6    the contrary, if, as it appears (Dkt. 109, EX 88, 92), Shachar (or, perhaps, his son)
7
8
9
10                 4.      Living Expenses for Shachar, His Spouse, and Eight Other
11                                   Persons
12           Shachar seeks payment of            for living expenses for himself, his
13   spouse, and eight other unidentified persons.
14           As addressed above, there is no basis for using consumers’ funds to pay the
15   living expenses of            persons who are not subject to the PI’s asset freeze
16   and preservation provisions. As an initial matter, it is not clear how much the
17   claimed expenses would be reduced if they were limited to what is necessary for
18   Shachar and his spouse. There is thus no basis for releasing any amount at this
19   time.
20           In addition, some of the claimed expenses are facially unreasonable. Most
21   notably, Shachar seeks to pay          per month to lease a        automobile. That is
22   a luxury, not a necessity. Shachar also seeks to spend         per month on water,
23            per month on food, and        per month on gas. These amounts are facially
24   excessive.
25           In short, Shachar fails to show that the expenses he seeks authorization to
26   pay are reasonable.
27
28

                                                9
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 13 of 17 Page ID
                   REDACTED VERSION OF #:14065
                                       DOCUMENT FILED UNDER SEAL
                  PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1           D.    Shachar Makes No Attempt to Show He Lacks Alternative Means
2                 to Meet His Expenses
3           Shachar states that he seeks funds to pay the living expenses of over a dozen
4    people. While the PI preserves Shachar’s assets, and assets he jointly owns with his
5    spouse, it has no effect on the assets of any of the other dozen people whose
6    expenses Shachar seeks to fund with consumers’ money. And there is also no
7    showing that Shachar and his spouse have no other income, unaffected by the PI.
8           To start with, Shachar was given $25,000 by the TRO, less than two months
9    ago. That money can and should still be available to fund his living expenses.18
10   Shachar states that all of that money has been spent, but does not explain on what.
11   At a minimum, the Court should not release funds to Shachar for living expenses
12   without an accounting showing that the $25,000 already released was spent
13   appropriately.
14          And Shachar makes little attempt to meet his burden to show that none of
15   the other persons for whom consumer funds are sought has funds that could be
16   used to meet their needs, or that none of them has income or the capacity to earn
17   income. Indeed, Shachar offers no information at all about the assets of these other
18   persons beyond stating summarily that the Shachars’ three living parents
19                                     Dkt. 138-2, p.3. Perhaps that is so, but Shachar
20   does not meet his burden to present evidence that would allow the Court to make
21   such a finding. As to the other adults’ assets, Shachar provides no information at
22   all.
23          There is also no showing that the adults Shachar seeks to support with
24   consumer funds have no income that could go to pay their own expenses. Indeed, it
25   appears the opposite is true. As discussed above, Shachar’s son
26                                    And the Shachars’ three living parents, who reside
27     18
         Indeed, if Defendants’ claims about their strategy are true, Shachar should have
28   been able to generate significant additional income by investing at least a portion
     of that amount. See supra footnotes 6 & 7, and accompanying text.
                                              10
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 14 of 17 Page ID
                   REDACTED VERSION OF #:14066
                                       DOCUMENT FILED UNDER SEAL
                  PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1    i n - presumably benefit f r o m - "Old Age Insurance" system, 19 which
2    provides regular payments that could go at least some way towards paying for their
3    expenses. Shachar provides no information, let alone evidence, regarding their
4    retirement savings, pension, investments, assets or other sources of income.
5           The minimal information provided about the other members of the Shachars'
6    household does not provide a basis for finding that they cannot generate any
7    income, much less that they cannot meet their own needs. 20
8           In sum, Shachar utterly fails to meet his burden to show that there is no other
9    source for payment of the claimed expenses except the preserved funds-money
10   that in equity belongs to consumers. This factor, like all others, weighs heavily
11   against release of preserved funds.
12   Ill.   Shachar's Other Arguments Lack Merit
13          A.    The Shachars Do Not Risk Foreclosure
14          Shachar repeatedly invokes the spectre of imminent foreclosure and
15   eviction, but provides no factual basis for such a claim. Nor is there one. In
16   response to the coronavirus pandemic, the California court system recently
17   imposed a temporary ban on foreclosures and evictions, which will last 90 days
18   past the end of the current state of emergency. 21
19          B.    There Is No Tracing Requirement
20          Shachar implies that release is appropriate because, he claims, the funds he
21   will spend do not derive from tainted sales to OTA purchasers. But there is no
22   evidentiary support for this bald claim, and in any event, it does not matter:
23   preserving assets to ensure the possibility of equitable monetary relief does not
24   turn on tracing those funds to the wrongful conduct.
25
26    20
          Indeed, with the Shachars providing them a home at no cost, their living
27   expenses should be low.
       21
28        See https ://www.ocregister.com/2 020/04/06/ coronavirus-califomia-halts-
     lender-foreclosures-renter-evictions/ (last visited April 9, 2020).
                                               11
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 15 of 17 Page ID
                   REDACTED VERSION OF #:14067
                                       DOCUMENT FILED UNDER SEAL
                  PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1          Case law makes clear that there is no requirement that funds to be used for
2    redress (and thus properly subject to a freeze or preservation order) are not limited
3    to those traceable to fraud. As the then-Chief Judge of this District explained, such
4    a rule would lead to “absurd results,” as “a defendant who was careful to spend all
5    the proceeds of his fraudulent scheme, while husbanding his other assets, would be
6    immune.” FTC v. J.K. Publ’ns, Inc., No. CV 99-00044, 2009 WL 997421, at *5
7    (C.D. Cal. Apr. 13, 2009) (quoting S.E.C. v. Banner Fund Int’l, 211 F.3d 602, 617
8    (D.C. Cir. 2000)) (internal quotation marks omitted); accord Kemp v. Peterson, 940
9    F.2d 110, 113-14 (4th Cir. 1991); SEC v. Current Fin. Servs., 62 F. Supp. 2d. 66, 68
10   (D.D.C. 1999); SEC v. Grossman, 887 F.Supp. 649, 661 (S.D.N.Y.1995) (holding
11   that “[i]t is irrelevant whether the funds affected by the Assets Freeze are traceable
12   to the illegal activity, [where defendants] are jointly and severally liable”); see also
13   FTC v. Bronson Partners, LLC, 654 F.3d 359, 373 (2d Cir. 2011) (no tracing
14   requirement for disgorgement).
15         Even if tracing were required, Shachar makes no attempt to show that the
16   funds that he allegedly amassed outside of OTA22 were segregated and preserved,
17   and thus remain available now to meet his living expenses. Nor does it make any
18   sense to think that, for example, the profits from real property sold multiple years
19   ago has not long since been spent. See Dkt. 138-3, p.4 (listing purported profits
20   from real estate transactions). Without evidence that the funds are untainted, the
21   argument fails.
22   IV.   Any Release Should Be Limited, and Restricted to Foreign Assets
23         If the Court is inclined to release any funds for living expenses, they should
24   be limited to reasonable expenses actually and immediately necessary to provide
25
26    22
         Among other things, Shachar does not even begin to explain where he acquired
     the funds used to purchase the real estate or securities he claims to have sold for a
27   profit. If those funds, too, were income from OTA, the profits from them are not
28   untainted. The financial disclosures Shachar has submitted to the FTC do not
     reveal any other potential source of funding for these purchases.
                                               12
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 16 of 17 Page ID
                   REDACTED VERSION OF #:14068
                                       DOCUMENT FILED UNDER SEAL
                  PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1    for Shachar. The majority of the claimed expenses fall outside this scope, and
2    should be denied.
3          Further, any release should be limited in time. Defendants claim that OTA
4    will soon be profitable, and there is no reason why Shachar’s spouse cannot seek
5    employment or otherwise earn income to help support the family. Any alleged need
6    for spending consumers’ funds to pay Shachar’s expenses is temporary, and any
7    release should be limited in duration as well. Future expenses should be denied
8    pending a future showing that, despite their use of the time to diligently seek
9    employment or other sources of funding, the Shachars have been unable to do so.
10         Finally, any release of funds should be paid out of funds Shachar holds
11   overseas. Recovering such funds for consumer redress pursuant to a judgment will
12   likely be more speculative, costly and burdensome than the recovery of domestic
13   assets. Thus, efficiency and equity requires that, to the extent any consumer funds
14   are released, they should come solely from assets held overseas.
15                                     CONCLUSION
16         Shachar fails to carry his burden to show that any of the relevant factors
17   weigh in favor of the requested relief. All four factors bearing on release of frozen
18   funds weigh firmly against Shachar’s request: (1) The FTC is likely to succeed on
19   the merits; (2) consumer injury far outstrips the amount of frozen and preserved
20   funds; (3) Shachar’s claimed expenses are unreasonable and unsupported; and (4)
21   Shachar fails to show that he lacks access to alternative assets.
22         Accordingly, the Court should deny or sharply limit the requested release.
23
24
25
26
27
28

                                               13
     Case 8:20-cv-00287-JVS-KES Document 160 Filed 04/15/20 Page 17 of 17 Page ID
                   REDACTED VERSION OF #:14069
                                       DOCUMENT FILED UNDER SEAL
                PER ORDER OF THE COURT DATED APRIL 14, 2020 (D.E. 155)


1                                          Respectfully submitted,
2
                                           ALDEN F. ABBOTT
3                                          General Counsel
4
5          Dated: April 13, 2020             /s/ Andrew Hudson
                                           Thomas M. Biesty
6
                                           Rhonda Perkins
7                                          Andrew Hudson
                                           Federal Trade Commission
8
                                           600 Pennsylvania Ave., NW
9                                          Mailstop CC-8528
                                           Washington, DC 20580
10
                                           (202) 326-3043 / tbiesty@ftc.gov
11                                         (202) 326-3222 / rperkins@ftc.gov
                                           (202) 326-2213 / ahudson@ftc.gov
12
13                                         John Jacobs
                                           Federal Trade Commission
14
                                           10990 Wilshire Boulevard, Suite 400
15                                         Los Angeles, California 90024
                                           (310) 824-4300 / jjacobs@ftc.gov
16
17                                         Attorneys for Plaintiff
                                           FEDERAL TRADE COMMISSION
18
19
20
21
22
23
24
25
26
27
28

                                         14
